Law Offs. of Thomas F. Liotti v Felix (2015 NY Slip Op 04814)





Law Offs. of Thomas F. Liotti v Felix


2015 NY Slip Op 04814


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2013-05677
 (Index No. 11431/12)

[*1]Law Offices of Thomas F. Liotti, et al., appellants,
vDonald Felix, et al., respondents.


Thomas F. Liotti, Garden City, N.Y., appellant pro se and for appellants Law Offices of Thomas F. Liotti and Wendy Liotti.
Donald Felix, Fishkill, N.Y., respondent pro se (no brief filed).
Trisha L. Felix, Fishkill, N.Y., respondent pro se (no brief filed).
Rufina Felix, Brooklyn, N.Y., respondent pro se (no brief filed).

DECISION & ORDER
In an action to recover damages for fraud, abuse of process, and intentional infliction of emotional distress, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bruno, J.), dated April 2, 2013, which granted those branches of the defendants' separate motions which were pursuant to CPLR 3211(a)(7) to dismiss the complaint insofar as asserted against each of them.
ORDERED that the order is affirmed, without costs or disbursements.
The Supreme Court properly granted those branches of the defendants' separate motions which were to dismiss the complaint insofar as asserted against each of them. In considering a motion to dismiss for failure to state a cause of action pursuant to CPLR 3211(a)(7), the sole criterion is whether factual allegations are discerned from the four corners of the complaint which, taken together, manifest any cause of action cognizable at law (see Cohen v Kings Point Tenant Corp., 126 AD3d 843; Strunk v New York State Bd. of Elections, 126 AD3d 777; Herman v Kveton-Cattani, 123 AD3d 1093). Even affording the complaint a liberal construction, accepting the facts alleged as true, and according the plaintiffs the benefit of every possible favorable inference, as the court was required to do on a motion to dismiss, the facts as alleged here do not fit within any cognizable legal theory (see Cohen v Kings Point Tenant Corp. 126 AD3d at 844; Herman v Kveton-Cattani, 123 AD3d at 1095).
LEVENTHAL, J.P., CHAMBERS, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court